Citation Nr: 1008043	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for right shoulder impingement syndrome, tendinitis, and 
supraspinatus tendon.

2.  Entitlement to an initial rating in excess of 10 percent 
for bulging disc L4-L5, lumbosacral strain-myositis for the 
period prior to November 30, 2007, and a rating in excess of 
20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent 
for dysthymic disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for colon polyps.

5.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia and gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertensive heart disease and ischemic heart disease.

7.  Entitlement to an initial compensable rating for erectile 
dysfunction.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 2001 
to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

Relevant to the Veteran's claim of entitlement to an 
increased rating for his back disability, the Board observes 
that, during the course of appeal, staged ratings have been 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Specifically, the Veteran has been assigned a 10 percent 
rating for his back disability, effective May 26, 2005 (the 
date following his service discharge), and a 20 percent 
rating, effective November 20, 2007.  As the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the Board has characterized the issue 
as shown on the first page of this decision. 

The Board observes that, in June 2009, after transfer of the 
Veteran's case to the Board, he submitted additional evidence 
consisting of new treatment records relevant to his back and 
psychiatric disabilities.  He did not waive agency of 
original jurisdiction (AOJ) consideration of such evidence.  
See 38 C.F.R. § 20.1304.  However, as these issues are being 
remanded, the AOJ will have an opportunity to review all the 
submitted documents such that no prejudice results to the 
Veteran in the Board considering such evidence for the 
limited purpose of issuing a comprehensive and thorough 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's initial rating 
claims.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pertinent to the Veteran's claims of entitlement to higher 
initial ratings for his back and psychiatric disabilities, 
the Board observes that he was most recently afforded VA 
examinations in November 2007; however, in May 2008, he 
alleged that his conditions had worsened.  Additionally, he 
submitted evidence in June 2009 showing that he was recently 
involved in automobile accident that resulted in injury to 
his back and increased psychiatric symptoms.  Therefore, new 
examination(s) are needed in order to assess the current 
nature and severity of the Veteran's back and psychiatric 
disabilities as well as separate the manifestations of such 
disabilities from those resulting from his nonservice-related 
automobile accident.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995); Mittleider v. West, 11 Vet. App. 181 (1998).

Relevant to the remainder of his initial rating claims, the 
Board finds that a remand is necessary in order to afford the 
Veteran contemporaneous VA examinations so as to determine 
the current nature and severity of his service-connected 
disabilities.  In this regard, the Board observes that he was 
last examined by VA in August 2005 regarding such 
disabilities.  Therefore, as VA has not examined the Veteran 
for rating purposes within the prior four and a half years 
and, in May 2008, he alleged that his conditions had 
worsened, the Board finds that a remand is necessary in order 
to schedule the Veteran for the appropriate VA examination(s) 
so as to assess the current nature and severity of his 
service-connected disabilities.  See Snuffer, supra; Caffrey, 
supra; VAOPGCPREC 11-95 (1995).  

The Board further observes that the record reflects that the 
Veteran receives treatment through the Mayaguez VA Outpatient 
Clinic.  The most recent records are dated in December 2007.  
VA has a duty to request all available and relevant records 
from federal agencies, including VA medical records.  See 38 
C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  
Additionally, it is clear from the record that the Veteran 
also seeks private treatment for his disabilities.  As such, 
while on remand, the Veteran should be requested to identify 
any outstanding treatment records and, thereafter, such 
records, to include those from the Mayaguez VA Outpatient 
Clinic dated from December 2007 to the present, should be 
obtained.

Also, as noted in the Introduction, the Veteran submitted 
additional evidence directly to the Board in June 2009.  He 
has not waived AOJ consideration of such evidence and, 
therefore, on remand, the AOJ should consider all the 
evidence of record, to specifically include any evidence 
associated with the claims file subsequent to the issuance of 
the November 2008 supplemental statement of the case, in 
readjudicating the Veteran's claims.  

Finally, while on remand, the AOJ should review the claims 
file in order to ensure that all pertinent items of evidence 
written in Spanish, to include any additionally received 
evidence, are translated into English in order to facilitate 
review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for his right shoulder, back, 
psychiatric, colon polyps, hiatal hernia 
and GERD, hypertensive heart disease and 
ischemic heart disease, and erectile 
dysfunction.  After securing any necessary 
authorization forms, obtain all identified 
records not already contained in the 
claims file, to specifically include those 
from the Mayaguez VA Outpatient Clinic 
dated from December 2007 to the present.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After completing the above, the 
Veteran should be afforded the appropriate 
VA examination(s) to determine the current 
nature and severity of his right shoulder, 
back, psychiatric, colon polyps, hiatal 
hernia and GERD, hypertensive heart 
disease and ischemic heart disease, and 
erectile dysfunction disabilities.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner(s).  Any 
indicated evaluations, studies, and tests 
should be conducted.  The examiner(s) 
should identify the nature and severity of 
all current manifestations of the 
Veteran's service-connected right 
shoulder, back, psychiatric, colon polyps, 
hiatal hernia and GERD, hypertensive heart 
disease and ischemic heart disease, and 
erectile dysfunction disabilities.  

Relevant to the Veteran's back and 
psychiatric disorder, the examiner(s) 
should specify which symptoms are 
manifestations of the Veteran's service-
connected disabilities and which are 
attributable to his nonservice-related 
automobile accident.  If the symptoms 
cannot be separated, the examiner must so 
indicate.  See Mittleider, supra.

All opinions expressed should be 
accompanied by supporting rationale.   

3.  Translate all pertinent items of 
evidence written in Spanish, to include 
any additionally received evidence, into 
English.

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claims should be readjudicated based on 
the entirety of the evidence, to include 
evidence received since the issuance of 
the November 2008 supplemental statement 
of the case.  If the claims remain denied, 
the Veteran should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


